Order entered July 15, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00882-CV

                  IN THE INTEREST OF N.W.C., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-16-01933

                                     ORDER

      Before the Court is appellant’s July 13, 2022 unopposed motion for an

extension of time to file her reply brief. We GRANT the motion and extend the

time to July 19, 2022.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE